Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,036,334. Although the claims at issue are not identical, they are not patentably distinct from each other because of following mapping of the claims.

17/213,556 - Claim 1
USPAT 11,036,334 B2 – Claim 1
A method of detecting a touch point, wherein a touch screen is configured with at least one first channel in a first direction and at least one second channel in a second direction, the first direction and the second direction being perpendicular, and an intersection of the at least one first channel and the at least one second channel being a capacitance node, wherein the method comprises:

 A method of detecting a touch point,  wherein a touch screen is configured with at least one first channel in a first direction and at least one second channel in a second direction, the first direction and the second  direction being perpendicular, and an intersection of the at least one first  channel and the at least one second channel being a capacitance node, wherein the method comprises: 



determining a touch detection mode according to a first result at an initial time of a detection period, the first result being a touch detection result corresponding to an adjacent detection period prior to the detection period;  
detecting a touch point on a touch screen in the touch detection mode, wherein the touch detection mode includes a single-finger touch detection mode and a multi-finger touch detection mode;

detecting a touch point on the touch screen in the touch detection mode during the detection period, wherein the touch detection mode  includes a single-finger touch detection mode or a multi-finger touch detection mode;  

wherein if the first result is that there is no touch point or one touch point, the determining the touch detection mode according to the first result comprises: determining the touch detection mode as a single-finger touch 
detection mode;  or wherein if the first result is that there are multiple touch points, the determining the touch detection mode according to the first result comprises: 
determining the touch detection mode as a multi-finger touch detection mode;  

wherein the single-finger touch detection mode comprises a self-capacitance detection mode and a high speed mutual-capacitance detection mode, the multi-finger touch detection mode comprises a mutual-capacitance detection mode;
wherein the high speed mutual-capacitance detection mode refers to:



wherein the single-finger touch detection mode comprises a self-capacitance detection mode and a high speed mutual-capacitance detection mode, the multi-finger touch detection mode comprises a mutual-capacitance detection mode;  wherein the high speed mutual-capacitance detection mode refers to: 

acquiring detection data of the at least one first channel in the first direction by transmitting a drive signal simultaneously along the at least one second channel; and acquiring detection data of the at least one second channel in the second direction by transmitting a drive signal simultaneously along the at least one first channel; and
acquiring detection data of the at least one first channel in the first direction by transmitting a drive signal simultaneously along the at least one second channel;  and acquiring detection data of the at least one second channel in the second direction by transmitting a drive signal simultaneously along the at least one first channel; and 


wherein when there is no touch on a touch screen, the length of the detection period is increased to reduce the refresh rate of the touch detection;  and when a touch occurs on the  touch screen, the length of the detection period is reduced to improve the refresh rate of the touch detection.


Claims 2-10 are also rejected as being dependent on rejected base claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 both recite the limitation "the length" in line 4 from the end. The phrase should be changed to “a length’. 
  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-19 and 12-20 are rejected as being dependent on rejected base claims 1 and 11. Appropriate correction is required.


Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Applicant’s claimed invention regards touch display device with ability to control the refresh rate based on absence of user input or touch. Specifically, Applicant claims different features as required by claim 11. 
Applicant specifically claims, “wherein the single-finger touch detection mode comprises a self-capacitance detection mode and a high speed mutual-capacitance detection mode, the multi-finger touch detection mode comprises a mutual-capacitance detection mode”, “acquiring detection data of the at least one first channel in the first direction by transmitting a drive signal simultaneously along the at least one second channel; and acquiring detection data of the at least one second channel in the second direction by transmitting a drive signal simultaneously along the at least one first channel”, and wherein when there is no touch on a touch screen, the length of the detection period is increased to reduce the refresh rate of the touch detection; and when a touch occurs on the touch screen, the length of the detection period is reduced to improve the refresh rate of the touch detection”. Examiner conducted search to find prior arts that would teach all of these limitations alone or in combination. However, each of these limitations require at least one or more prior arts to teach. The combination requires more than four prior arts to cover all of the limitations discussed in claim 11. Examiner believes the combination would not have been obvious to an 
	
Chang et al (PGPUB 2017/0242507 A1) – Chang teaches a touch display with dynamically adjusting the time interval (refresh rate) in ¶ 64.
Kim et al (PGPUB 2017/0153736 A1) – Kim teaches low speed driving mode in touch display that reduces the touch report rate.
Mann et al (PGPUB 2013/0127757 A1) – Mann teaches the multi-touch mode reporting touch at higher refresh rate.
Johansson et al (PGPUB 2015/0355774 A1) – Johansson teaches adjusting time during which next scan of the touch panel occurs.
Rimon et al (PGPUB 2009/0251434 A1) – Rimon teaches dynamically adjusting refresh rate in multi-touch detection method in touch display.

While all of the prior arts mentioned above have some teachings of adjusting refresh rate or touch display timings, none of the prior arts further teach changing refresh rate based on absence of the user input. Further, none of the prior arts teach mutual capacitance touch driving that acquires detection data in the first channel while simultaneously applying drive signal to the second channel and vice versa.
Same discussion applies to claim 1. However, the issue regarding double patenting addressed above must be addressed via amendment or terminal disclaimer.
	
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691